            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ANTHONY BARASKY,                  :
    Plaintiff                     :
                                  :           No. 1:20-cv-2457
          v.                      :
                                  :           (Judge Rambo)
BRAD SHOEMAKER, et al.,           :
    Defendants                    :

                              ORDER
     AND NOW, on this 3rd day of June 2021, for the reasons set forth in the

Memorandum accompanying this Order, IT IS ORDERED THAT:

     1.   Defendants’ motion to dismiss (Doc. No. 20) is GRANTED;

     2.   Plaintiff’s complaint (Doc. No. 1) is DISMISSED WITH
          PREJUDICE. Plaintiff may not file an amended complaint in this
          matter;

     3.   Plaintiff’s motion to compel (Doc. No. 24) is DENIED; and

     4.   The Clerk of Court is directed to CLOSE the above-captioned action.

                                        s/ Sylvia H. Rambo
                                        United States District Judge
